Citation Nr: 0705648	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
resulting from asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for disability 
resulting from radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the current decision, I have found that new and material 
evidence has been received to reopen a claim for service 
connection for disability resulting from asbestos exposure.  
The matter of service connection for disability resulting 
from asbestos exposure is being remanded to the RO, as is the 
matter of whether new and material evidence has been received 
to reopen the claim for service connection for disability 
resulting from radiation exposure.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  At the time of the veteran's September 2006 hearing, he 
requested a withdrawal of his appeal of the RO's April 2003 
denial of service connection for PTSD.

2.  The RO denied service connection for asbestos exposure in 
December 2002 and the veteran did not appeal the decision.

3.  Since December 2002, evidence which relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for asbestos related pulmonary disease and 
having a reasonable possibility of substantiating the claim 
has been submitted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of 
the RO's denial of service connection for PTSD have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  The December 2002 RO decision denying service connection 
for exposure to asbestos is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2006).

3.  As new and material evidence has been received concerning 
service connection for respiratory disability due to asbestos 
exposure, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

At the time of the veteran's September 2006 hearing before 
the undersigned, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of the appeal of the RO's April 2003 denial 
of service connection for PTSD is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record during a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2006).  The veteran has withdrawn his appeal 
concerning this issue of service connection for PTSD during 
his hearing on appeal in September 2006 and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Exposure to asbestos

Concerning this claim, since the claim to reopen was filed in 
March 2003, current 38 C.F.R. § 3.156 applies.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

The RO denied service connection for exposure to asbestos in 
December 2002 because there was no medical evidence that 
demonstrates any asbestos-related disease.  The December 2002 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200. 
20.201, 20.202, 20.302, 20.1103 (2006).

As such, new and material evidence must be received to reopen 
a claim.  38 U.S.C.A. § 5108.  In April 2003, the RO 
confirmed and continued the previous denial of service 
connection for exposure to asbestos.  Regardless, the Board 
must independently determine whether new and material 
evidence has been received to reopen.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).

The evidence received since the December 2002 rating decision 
includes competent medical evidence indicating that the 
veteran has pulmonary disease, and that it may be asbestos 
related.  Previously there was no record submitted showing 
even a diagnosis of a pulmonary disorder.  Since then, 
private and VA medical records dating from 2000 to 2004 give 
indications that the veteran does have a pulmonary disorder, 
and that it may be related to in-service asbestos exposure.  
For example, a radiologist feels that an October 2003 CT scan 
shows scattered pleural placques which may represent 
asbestosis.  Additionally, a VA examiner reviewed chest X-
rays in January 2004 and formulated an impression of pleural 
calcification in the right hemithorax, and felt that there 
was a strong possibility that the veteran's pulmonary 
problems were related to asbestos exposure in the navy.  
Since this evidence relates to a previously unestablished 
fact necessary to substantiate the claim for service 
connection for disability resulting from asbestos exposure, 
and has a reasonable possibility of substantiating the claim, 
it is new and material, and the claim must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Duties to Notify and to Assist the Claimant

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 
2002) is necessary for the PTSD claim since the appeal has 
been withdrawn.  Any deficiency in the notice concerning 
reopening the exposure to asbestos claim, see Kent v. 
Nicholson, 20 Vet. App.1 (2006), was not prejudicial, because 
the Board has reopened the claim.  It would be premature for 
the Board to make determinations as to whether VA's other 
Chapter 51 duties have been accomplished, as the case is 
being remanded.


ORDER

The appeal of the RO's April 2003 denial of service 
connection for service connection for PTSD is dismissed.

The claim for service connection for respiratory disability 
resulting from exposure to asbestos is reopened based on new 
and material evidence.  To this extent only, the appeal is 
granted.


REMAND

Concerning the claim for service connection for disability 
resulting from radiation exposure, the RO has not been given 
the veteran adequate notice as to what constitutes new and 
material evidence to reopen a claim.  It has not provided the 
veteran with the provisions of 38 C.F.R. § 3.156 (2006).  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require the VA 
by means of specific notice letter to (1) notify the claimant 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is).  
The Board notes that new 38 C.F.R. § 3.156 (2006) applies, as 
the claim was filed in March 2003.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

Concerning the claim for service connection for disability 
resulting from asbestos exposure, the veteran's service 
personnel records indicate that he had fireman and shipfitter 
course training to be advanced to the rates of fireman 
apprentice and shipfitter 3, and that his specialty number on 
the U.S.S. AGERHOLM was Damage Controlman 5000/0000 
(carpenter civilian equivalent).  He was also on the U.S.S. 
ROBISON (DDG-12).  He has contended, in essence, that he was 
exposed to asbestos as a consequence of his duties, including 
as a boiler man keeping the boiler maintained, and that the 
multiple pipes for the boiler were covered with asbestos 
insulation.  He indicated that his job was to wash the boiler 
room and the multiple pipes in it, and that they were 
contaminated with asbestos as the vessel he worked on was 
extremely old, from the World War II era.  However, there is 
still insufficient evidence in the record to determine 
whether the veteran was exposed to asbestos in service.  The 
Compensation and Pension Service has informed the Board that 
information concerning asbestos exposure in the Navy may be 
verified by the Navy Medical Liaison office.  The veteran 
should also be asked if he was exposed to asbestos after 
service.  

A radiologist who reviewed the veteran's October 2003 CT scan 
felt that there were scattered pleural placques which may 
represent asbestosis.  A VA examiner reviewed chest X-rays in 
January 2004 and formulated an impression of pleural 
calcification in the right hemithorax, and felt that there 
was a strong possibility that the veteran's pulmonary 
problems were related to asbestos exposure in the navy.  
However, he pointed out that the results of a December 2003 
pulmonary function test were not available to him and that 
the etiology of the extensive pleural calcification was still 
to be determined.  The December 2003 pulmonary function test 
results were given to the VA examiner in January 2004, for 
further comment.  

However, after reviewing them, the examiner indicated that a 
CT Scan planned for February 2004 would greatly contribute to 
understanding the reports of pleural placquing.  He 
recommended that additional pulmonary function tests be 
conducted, and that the February 2004 CT scan results should 
be reviewed to help determine whether there was asbestos 
involvement in the veteran's progressive exertional dyspnea.   
The February 2004 CT Scan report is now of record and there 
is no evidence that an additional pulmonary function test has 
been conducted and no medical opinion of record as to whether 
or not it is at least as likely as not (a probability of at 
least 50 percent) that the veteran has asbestos related 
pulmonary disease, and if so, whether, assuming he was 
exposed to asbestos in service, it is at least as likely as 
not (a probability of at least 50 percent) related to such 
in-service asbestos exposure.  A pulmonary function test and 
further examination is required at this point.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter to notify 
him of the evidence and information 
necessary to reopen the claim for 
service connection for disability 
resulting from radiation exposure 
(i.e., the letter must describe what 
new and material evidence is).

2.  Contact the Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376 to obtain from the Navy Medical 
Liaison office verification of the 
veteran's reported asbestos exposure 
during his military service.  

3.  Ask the veteran to indicate whether 
he was exposed to asbestos after 
service.  If the veteran identifies any 
instances of postservice occupational 
asbestos exposure, attempt to contact 
the employer identified, and request 
copies of all available medical records 
and personnel records indicating the 
veteran's job duties and any potential 
occupational exposure to asbestos.

4.  Copies of all records of VA 
treatment the veteran has received 
since February 2004 should be 
incorporated into the veteran's claims 
folder.  

5.  Thereafter, a pulmonary examination 
should be conducted.  The examiner 
should consider the results of the 
February 2004 CT Scan and the results 
of any additional pulmonary function 
tests which have been conducted since 
December 2003 (or additional PFTs, if 
needed).  Thereafter, the examiner 
should render an opinion with reasons 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran has asbestos 
related pulmonary disease, and if so, 
whether it is at least as likely as not 
(a probability of at least 50 percent) 
that such asbestos related pulmonary 
disease is related to in-service 
asbestos exposure.  The claims folder 
should be made available to the 
examiner.

6.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


